                                                                                     1   G. MARK ALBRIGHT, ESQ.
                                                                                         NV Bar No. 001394
                                                                                     2   JORGE L. ALVAREZ., ESQ.
                                                                                         NV Bar No. 014466
                                                                                     3   ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                         801 South Rancho Drive, Suite D-4
                                                                                     4
                                                                                         Las Vegas, Nevada 89106
                                                                                     5   Tel: 702.384.7111
                                                                                         Fax: 702.384.0605
                                                                                     6   gma@albrightstoddard.com
                                                                                         jalvarez@albrightstoddard.com
                                                                                     7   Attorneys for Plaintiffs
                                                                                     8                                                       UNITED STATES DISTRICT COURT
                                                                                     9
                                                                                                                                                           DISTRCT OF NEVADA
                                                                                    10

                                                                                    11   EDUARDO MARTINEZ, individually, and                                                                 CASE NO.: 2:19-cv-01886-JAD-VCF
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                         IVONNE MARTINEZ, individually
                                                                                    12
                                                                                                                                  Plaintiffs,
                                                                                    13
                                                       A PROFESSIONAL CORPORATION




                                                                                         v.
                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    14
                                                           QUAIL PARK, SUITE D-4




                                                                                                                                                                                                 STIPULATION AND ORDER TO
LAW OFFICES




                                                                                    15   DIAMOND RESORTS INTERNATIONAL, INC.,                                                                     VACATE AND RESCHEDULE
                                                                                         a Delaware corporation; DIAMOND RESORTS                                                                      STATUS HEARING
                                                                                    16   U.S. COLLECTION DEVELOPMENT, LLC, a
                                                                                         Delaware limited liability company; DIAMOND
                                                                                    17   RESORTS U.S. COLLECTION MEMBERS
                                                                                         ASSOCIATION, a Delaware corporation;
                                                                                    18
                                                                                                                                  Defendants.
                                                                                    19

                                                                                    20
                                                                                                      COME NOW, Plaintiffs, EDUARDO MARTINEZ, indivudally, and IVONNE
                                                                                    21

                                                                                    22   MARTINEZ, individuall (hereafter the “Plaintiffs” or “Martinez”), by and through their

                                                                                    23   undersigned counsel of record, ALBRIGHT, STODDARD, WARNICK & ALBRIGHT, and

                                                                                    24   Defendants, DIAMOND RESORTS INTERNATIONAL, INC., a Delaware corporation;
                                                                                    25   DIAMOND RESORTS U.S. COLLECTION DEVELOPMENT, LLC, a Delaware limited liability
                                                                                    26
                                                                                         company; and DIAMOND RESORTS U.S. COLLECTION MEMBERS ASSOCIATION, a
                                                                                    27
                                                                                         Delaware corporation, by and through their counsel of record, Phillip A. Silvestri, Esq. of
                                                                                    28

                                                                                         G:\Jorge\Martinez, Eduardo (11283.0010)\Pleadings\2020-03-12-SAO to Vacate and Reschedule Status Hearing.docx
                                                                                     1                                                          Martinez v. Diamond Resorts International, Inc.; et al
                                                                                                                                                                Case No. 2:19-cv-01886-JAD-VCF
                                                                                     2                                                           SAO to Vacate and Reschedule Status Hearing p. 2

                                                                                     3
                                                                                         GREENSPOON MARDER LLP, and hereby agree and stipulate to the following:
                                                                                     4
                                                                                               1. That the Status Hearing scheduled for tomorrow, Friday March 13, 2020 at 11:00 a.m.
                                                                                     5
                                                                                                  be vacated based on the information provided in the Joint Status Report filed on March
                                                                                     6

                                                                                     7            11, 2020, stating that this matter is still currently in the beginning stages of the arbitration

                                                                                     8            with JAMS; and

                                                                                     9         2. That the stay of this matter continue and the Status Hearing be rescheduled for Friday,
              ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                    10            July 31, 2020, at 10:00 AM.
                                                                                    11

                                                                                    12
                                                                                         Dated this 12th day of March, 2020.                 Dated this 12th day of March, 2020.
                                                       A PROFESSIONAL CORPORATION


                                                         LAS VEGAS, NEVADA 89106
                                                          801 SOUTH RANCHO DRIVE




                                                                                    13
                                                           QUAIL PARK, SUITE D-4
LAW OFFICES




                                                                                         ALBRIGHT, STODDARD, WARNICK                         GREENSPOON MARDER LLP
                                                                                    14
                                                                                         & ALBRIGHT
                                                                                    15
                                                                                               /s/ Jorge L. Alvarez, Esq.                            /s/ Phillip A. Silvestri, Esq.
                                                                                    16   By__________________________________                By ______________________________
                                                                                         G. MARK ALBRIGHT, ESQ., (001394)                    Phillip A. Silvestri, Esq., (11276)
                                                                                    17   JORGE L. ALVAREZ, ESQ. (014466)                     3993 Howard Hughes Pkwy., #400
                                                                                         801 South Rancho Drive, Suite D-4                   Las Vegas, Nevada 89169
                                                                                    18                                                       Tel: 702.978.4251
                                                                                         Las Vegas, Nevada 89106
                                                                                         Phone: (702) 384-7111                               Fax: 954.333.4256
                                                                                    19                                                       phillip.silvestri@gmlaw.com
                                                                                         Email: gma@albrightstoddard.com
                                                                                         Attorneys for Plaintiff                             Attorney for Defendants
                                                                                    20

                                                                                    21

                                                                                    22                IT IS SO ORDERED this 12th day of March, 2020.
                                                                                    23
                                                                                           IT IS HEREBY ORDERED that the
                                                                                    24     status Hearing scheduled for March 13,
                                                                                    25     2020 is VACATED and
                                                                                                                                  __________________________________________
                                                                                           RESCHEDULED to Friday, July 31,
                                                                                                                                  Cam Ferenbach
                                                                                    26     2020, at 10:00 AM.                     U.S. Magistrate Judge
                                                                                    27

                                                                                    28

                                                                                                                                         -2-
